DETAILED ACTION
	This office action is in response to the amendment filed September 25, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (Hall) (Patent Number 10,273,858).
Regarding claim 1, Hall discloses an engine (e.g. See col. 4, lines 50-67) operating method, comprising: adjusting a not to exceed threshold engine load (e.g. III. Implementations of Soot Load Estimation at Idle or Low Load … For extended idle or low RPM PTO operations, the CSLE circuit 230 may disregard or not use the soot load estimate from the DPSLE circuit 220 for extended periods of time. This causes the combined soot load estimate to be determined from the soot load estimate of the MBSLR circuit 210 alone …) via a controller (120, 210, 220) in response to an efficiency estimate (Using soot load estimation values DPSLE, MBSLR) (e.g. See col. 8, lines 1-67) of a particulate filter (102) of a spark ignited engine (e.g. See col. 6, lines 1-20); operating an engine without exceeding the not to exceed threshold engine load (when the engine operating at Idle or Low Load) via the controller (102, 210, 220) (The soot load estimate from the MBSLR circuit 210 and the DPSLE circuit 220 are received by the CSLE circuit 230 and used to calculate a CSLE value. In some implementations, the CSLE circuit 230 receives a parameter indicative of a value representative of a DPF flow rate, such as an ACMS rate indicative of the volume of exhaust gases flowing through DPF per second. ….) (e.g. See col. 8, lines 30-60; col. 12, lines 1-22).
Regarding claim 3, Hall further discloses where adjusting includes increasing the not to exceed threshold engine load in response to an increase in the amount of soot stored in the particulate filter (e.g. (34)    The low flow soot operations circuit 240 is configured to interpret a parameter indicative of a time of when the DPF flow rate last exceeded the predetermined threshold value for DPF flow rate and to compare the time to a time threshold value, such as 8 hours, 10 hours, 20 hours, 100 hours, or any other time threshold value. …. If the DPF flow rate increases above the predetermined threshold value for DPF flow rate prior to the timer value exceeding the time threshold value, then the low flow soot operations circuit resets the timer. If the timer value exceeds the time threshold value, then, in some implementations, the low flow soot operations circuit 240 outputs a new, lower predetermined threshold value for DPF flow rate.) (e.g. See col. 9, lines 12-67; col. 13, lines 1-25).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (Hall) (Patent Number 10,273,858) in view of Leisenring et al. (Leisenring) (Patent Number 2017/0158194).
	Regarding claim 4, Hall discloses all the claimed limitation as discussed above except that restricting an opening amount of a throttle to operate the engine without exceeding the not to exceed threshold engine load.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a throttle controller for restricting an opening amount of a throttle to operate the engine without exceeding the not to exceed threshold engine load of Hall, as taught by Leisenring for the purpose of controlling the load of the engine, so as to reducing amount of particulates generate in the exhaust gas system of an internal combustion engine, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a particulate filter. 
Regarding claim 5, Leisenring further discloses restricting a fuel injection amount (block 412) to operate the engine without exceeding the not to exceed threshold engine load (See Paragraphs [0045, 0054, and 0064]).

	Response to Arguments
	Applicant’s arguments filed September 25, 2020 have been fully considered but they are not completely persuasive.  Claims 1-20 are pending.
	 Applicant’s cooperation in explaining the claims subject matter more specific to overcome the claim rejection is appreciated.    
	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as discussed above.

	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

Allowable Subject Matter
Claims 8-20 are allowed.
	Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        January 15, 2021